EXAMINER'S AMENDMENT
This application is in condition for allowance except for the presence of claim 6 directed to an invention, non-elected without traverse. Accordingly, claim 6 is cancelled.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: none of the timely art of record teaches the battery of claim 1, wherein said battery includes (1) a space layer located between the negative electrode and the separator in a discharged state, (2) an anode current collector onto which lithium metal deposits at the time of charge, (3) molar ratio of a total amount of lithium in both the cathode and anode to a total amount of transition metal in said cathode is 1.1 or less, and (4) the claimed ratio of the positive electrode capacity per unit area to an average value of the space layer thickness is within the claimed range.
While the art includes lithium-metal batteries including said a space layer located between an anode current collector and a separator in a discharged state, wherein said space layer dissolves after formation of said batter so that lithium-metal may be deposited on said anode current collector, none of the art of record additionally teaches or suggests such a battery further optimized so that (1) the molar ratio of a total amount of lithium in both the cathode and anode to a total amount of transition metal in said cathode is 1.1 or less; and, (2) the claimed ratio of the positive electrode capacity per unit area to an average value of the space layer thickness is within the claimed range.
See also instant specification, at e.g. ¶¶ 0026-29.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Takekawa et al (US 2002/0081485);
Kaneda (US 2012/0171536);
Kogetsu et al (US 2007/0166613);
Kusumoto (JP 2001/243957); and,
Yamamoto et al (JPH 11185818).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSHITOSHI TAKEUCHI whose telephone number is (571)270-5828. The examiner can normally be reached M-F, 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MILTON CANO can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOSHITOSHI TAKEUCHI/Primary Examiner, Art Unit 1723